United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREIGN AGRICULTURAL SERVICE,
Camp Echo, Diwaniyah, Iraq, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1771
Issued: January 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 1, 2016 appellant, through counsel, filed a timely appeal from a July 15,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.3
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that the record includes additional evidence received after OWCP issued its July 15, 2016
decision. The Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability on or after June 18, 2011, causally related to his December 27, 2010 employment
injury.
FACTUAL HISTORY
On January 4, 2011 appellant, then a 53-year-old agricultural adviser, filed a traumatic
injury claim (Form CA-1) alleging that, during training on December 27, 2010, he struck his
forehead on an armored Humvee door. As a result of the impact, he cut his forehead and fell
onto his left shoulder and back. Appellant sought immediate medical treatment and indicated he
received nine stiches to close the gash on his forehead. He returned to work on December 28,
2010 in a full-time, light-duty capacity. Appellant worked in that capacity until June 18, 2011,
when he stopped work completely. On September 20, 2011 OWCP accepted the claim for an
open scalp wound without complications. In December 2011, it expanded the claim to include
open dislocation 5th cervical vertebra and closed dislocation 6th cervical vertebra.
On October 24, 2013 appellant filed a notice of recurrence (Form CA-2a) for lost wages
beginning June 18, 2011. He stated that he returned to light-duty work with limited computer
usage after the injury and that this light-duty work continued until the end of his tour as an
agricultural adviser in Iraq. It was appellant’s responsibility to complete his projects which were
planned before the accident. He indicated that the pain never went away and that the current
pain to his neck, upper left arm, and back were worse than his original injury. Appellant
submitted multiple medical reports and records from 2011 through 2013, previously of record,
which contained several references to appellant’s back and neck pain, along with several requests
for surgical authorization.
In an April 2, 2014 letter, OWCP informed appellant that the evidence of record failed to
support that his work stoppage was due to a spontaneous change/worsening of his accepted
conditions. Appellant was afforded 30 days to provide additional factual and medical evidence
to support his claimed recurrence of disability. OWCP additionally noted that his tour as an
agricultural adviser ended on June 18, 2011, the date of the alleged recurrence, and that he was
working in a limited-duty capacity. It indicated that it appeared that appellant was claiming a
return/increase in disability due to the withdrawal of his light-duty assignment made specifically
to accommodate his work-related condition following his original injury, but noted that he did
not submit any supporting documentation.
Appellant subsequently submitted multiple requests for authorization for medical
treatment and diagnostic testing, claims for compensation (Form CA-7) for leave without pay
from June 18, 2011 onwards, and requests for information regarding unemployment benefits.
Appellant also submitted medical evidence from Dr. Matthew J. Espenshade, an
orthopedic surgeon, dated October 16, 2013 through September 17, 2014. In his October 16,
2013 report, Dr. Espenshade noted that he had been treating appellant since August 10, 2011 for
his December 27, 2010 work injury when he struck his arm and forehead on a Humvee door. He
had a large laceration that was repaired and his neck was also injured. Dr. Espenshade noted

2

appellant’s medical course of treatment and diagnosed, as part of the injury, cervical spinal
stenosis, brachial neuritis/radiculitis, cervical intervertebral disc displacement without
myelopathy, and cervical degenerative disc disease. Cervical surgery was recommended. In an
April 8, 2014 report, Dr. Espenshade indicated that appellant’s spinal stenosis, brachial
neuritis/radiculitis, cervical disc displacement without myelopathy, and degenerative disc disease
were all related to his neck injury in Iraq.
In an April 21, 2014 report, Dr. Sandra Fowler, a family practitioner, indicated that
appellant had persistent left shoulder pain from a “2011” work-related injury and had been
restricted to light-duty work by Dr. Espenshade. She noted that appellant had neck pain and
significant weakness on his left side with some neurological changes. Dr. Fowler’s assessment
included left shoulder pain, neck pain, and radiculopathy, and it also noted that, according to
Dr. Espenshade’s records, appellant had C5-6 nerve damage.
OWCP subsequently received medical evidence from Dr. Jeffrey Finn, a physiatrist,
dated September 3, 2014 through February 25, 2015. In his September 3, 2014 report, Dr. Finn
indicated that appellant had chronic neck pain and chronic or recurrent left cervical radicular
symptoms. He also has known stenosis and protrusion of a disc to the left at C5-6. Diagnoses of
cervicalgia, cervical disc herniation, and recurrent cervical radiculopathy were provided. On
September 17, 2014 and February 25, 2015 Dr. Finn provided cervical epidural steroid
injections. In an April 29, 2015 report, he reported appellant’s responses with the epidural
steroid injections. Dr. Finn diagnosed cervicalgia, radiculopathy, cervical spondylosis,
degenerative disc disease, and foraminal stenosis.
Appellant also provided medical evidence from Dr. Peter M. Brier, an internist, dated
February 16 through June 17, 2015. In his February 16, 2015 report, Dr. Brier diagnosed
cervical syndromes, not elsewhere classified, which he opined may be related to appellant’s
service in Iraq. He also diagnosed chronic pain syndrome and long-term use of medications. In
a June 17, 2015 report, Dr. Brier noted that appellant’s pain had worsened and that he remained
totally disabled from work. An assessment was made of cervical syndromes not elsewhere
classified, chronic pain syndrome, and shoulder disorders.
In a November 20, 2014 letter, T.J., an employing establishment program manager,
indicated that appellant was employed under a schedule B hiring authority position when he was
injured. She indicated that he was not separated from the employing establishment because of
his injury, rather his position ended.
By decision dated September 29, 2015, OWCP denied appellant’s claim for a recurrence
of disability beginning June 18, 2011. It found that he had not established that he was disabled
from work due to a material change/worsening of his accepted work-related conditions.
On April 18, 2016 appellant, through counsel, requested reconsideration. An April 29,
2016 cervical spine x-ray and an April 29, 2016 cervical magnetic resonance imaging (MRI)
scan were received.
In support of the reconsideration request, appellant submitted medical reports from
Dr. John P. Kelleher, a neurosurgeon, dated March 31, April 29, and May 27, 2016. In his

3

May 27, 2016 final report, Dr. Kelleher indicated that on December 27, 2010 appellant was
assisting in military training overseas in Iraq and was hit in the head during a drill. Since then,
appellant had developed increased left-sided neck pain with radiation to the left shoulder. He
also complained of pain in his biceps area and numbness on his left hand. X-rays of the cervical
spine showed degenerative disease throughout the cervical spine and a cervical spine MRI scan
showed degenerative disease, worse at the C5-6 area with moderate central and bilateral
foraminal stenosis. A prior electromyography (EMG) showed chronic C6 radiculopathy.
Dr. Kelleher recommended a cervical discectomy and fusion.
Appellant submitted medical reports from Dr. Brier dated February 23, March 23, June 7,
and September 23, 2016. In a March 23, 2016 letter, Dr. Brier noted the history of the
December 27, 2010 work injury. He indicated that appellant had suffered a severe whiplash
injury and that it was typical of such an injury for pain and stiffness to develop in the neck and
left shoulder. Dr. Brier opined that the pain occurred as a direct result of his injury and became
chronic. He noted that the objective testing documented nerve damage and disc disease in his
neck. Dr. Brier indicated that, while appellant has spondylosis in his neck, which was a
byproduct of arthritis, appellant never had any symptoms prior to the accident. He opined that
appellant was disabled and unable to work due to this problem. Dr. Brier also noted appellant’s
medical course and opined that the documented nerve damage at the C5-6 level with
radiculopathy was directly related to the accident that occurred on December 27, 2010. He
explained that appellant’s pain and problems were consistent with severe whiplash injury and
had caused nerve damage related to disc disease and spondylosis which were preexisting, but
asymptomatic. In his June 7, 2016 report, Dr. Brier diagnosed other specified dorsopathies,
cervical region; headache; chronic pain syndrome; and nicotine dependence, unspecified, in
remission. He indicated that appellant had cervical myelopathy secondary to cervical
spondylosis and may need surgery. Dr. Brier opined that appellant was unable to work because
of pain and disability. He further opined that appellant’s conditions were secondary to the
accident he had while training for work in Iraq.
Medical reports from Dr. Finn dated September 23, November 3, 10, and 18, 2015,
February 24, and May 25, 2016 were received by OWCP. Dr. Finn provided cervical epidural
steroid injections. He noted that appellant had a history of an injury at work and diagnosed
cervicalgia; cervical herniated nucleus pulposus and degenerative disc disease with disc
osteophyte complex; cervical radiculitis, left side; and left shoulder pain.
By decision dated July 15, 2016, OWCP denied modification of its September 29, 2015
decision. It found that appellant was working full-time, limited duty in a temporary appointment
on the date the temporary appointment was terminated and that termination of a temporary
appointment was not considered a recurrence of disability under FECA. Based on the medical
reports from Drs. Espenshade, Finn, Brier, and Kelleher, it indicated that appellant would be
referred to a second opinion physician to determine if the additional conditions noted were
causally related to the accepted work-related injury of December 27, 2010.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous

4

injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.4 Recurrence of disability also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.5 Generally, a withdrawal of a light-duty assignment would constitute a recurrence of
disability where the evidence established continuing injury-related disability for regular duty.6 A
recurrence of disability does not apply when a light-duty assignment is withdrawn for reasons of
misconduct, nonperformance of job duties or other downsizing or where a loss of wage-earning
capacity determination is in place.7
Absent a change or withdrawal of a light-duty assignment, a recurrence of disability
following a return to light duty may be established by showing a change in the nature and extent
of the injury-related condition such that the employee could no longer perform the light-duty
assignment.8
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of proof to establish that the recurrence is causally related
to the original injury.9 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes that the condition is causally related to the employment
injury.10 The physician’s opinion must be based on a complete and accurate factual and medical
history and supported by sound medical reasoning.11
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.12
ANALYSIS
On December 27, 2010 appellant struck his forehead on an armored Humvee door.
OWCP initially accepted the claim for an open scalp wound without complications, but later
4

20 C.F.R. § 10.5(x).

5

Id.

6

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6a(4) (June 2013).

7

20 C.F.R. §§ 10.5(x), 10.104(c) and 10.509; see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Recurrences, Chapter 2.1500.2b.
8

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

9

20 C.F.R. § 10.104(b); see supra note 6 at Chapter 2.1500.5 and 2.1500.6.

10

See S.S., 59 ECAB 315, 318-19 (2008).

11

Id. at 319.

12

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

5

expanded the claim to include open dislocation 5th cervical vertebra and closed dislocation 6th
cervical vertebra as accepted conditions. Following the December 27, 2010 employment
incident, appellant worked full-time, light duty until his temporary assignment expired on
June 18, 2011. Several years later he filed a recurrence claim (Form CA-2a) for lost wages
dating back to June 18, 2011. The issue is whether appellant has established a recurrence of
disability on or after June 18, 2011 causally related to his accepted December 27, 2010 work
injury.
Appellant has not alleged a change in the nature and extent of his light-duty job
requirements as he worked until his temporary position expired on June 18, 2011.13 Although
withdrawal of a light-duty position may establish a recurrence of disability, the termination of a
temporary appointment, when the employee was a temporary employee at the time of injury,
does not in itself establish a recurrence of disability.14 Appellant must therefore provide medical
evidence to establish that he was disabled for the light-duty position.15
As noted, OWCP accepted the claim for open scalp wound without complications, open
dislocation 5th cervical vertebra, and closed dislocation 6th cervical vertebra. There is no medical
evidence indicating that appellant’s accepted scalp wound precluded him for working on or after
June 18, 2011. Appellant sought treatment from several physicians regarding his neck and arm
conditions. However, none of his physicians have provided the necessary rationale as to why
appellant was able to work until June 18, 2011, and how his increased disability and/or accepted
conditions had materially worsened, without intervening cause, due to the December 27, 2010
work injury.
In his October 16, 2013 and April 8, 2014 reports, Dr. Espenshade noted the history of
the work injury and recommended cervical surgery. While he opined that appellant’s conditions
of spinal stenosis of the cervical spine; brachial neuritis or radiculitis; displacement cervical
intervertebral disc without myelopathy; and cervical degenerative disc disease were causally
related to his accepted work injury. However, Dr. Espenshade did not provide any opinion that
appellant was disabled as a result of his December 27, 2010 work injury. As his reports contain
no rationale explaining why appellant was disabled beginning June 18, 2011, Dr. Espenshade’s
opinion is insufficient to support that appellant sustained a worsening of his work-related
condition.16
Medical reports from Dr. Fowler were also submitted in support of appellant’s claim for
recurrence of disability. In an April 21, 2014 report, Dr. Fowler noted that appellant’s left
shoulder pain arose from the workers’ compensation injury from “2011.” She did not provide
any opinion that appellant was totally disabled. Rather, Dr. Fowler merely reported that he was
13
The records indicate that appellant was in a scheduled B hiring authority position and his position ended on
June 18, 2011.
14

See supra note 6 at Chapter 2.1500.3(c)(1) (June 2013); see also Shelly A. Paolinetti, 52 ECAB 291 (2001).

15

See Jackie D. West, 54 ECAB 158 (2002).

16
See Sedi L. Graham, 57 ECAB 494 (2006) (medical form reports and narrative statements merely asserting
causal relationship generally do not discharge a claimant’s burden of proof).

6

given light duty from Dr. Espenshade. She also failed to provide an opinion of whether he
sustained a recurrence of disability. Although Dr. Fowler noted that appellant’s left shoulder
pain arose from the work injury, an increase in pain alone does not constitute objective evidence
of disability.17 As she failed to attribute any disability to appellant’s work injury or explain how
his employment-related condition changed such that he was unable to work, her reports are
insufficient to meet his burden of proof.18
Dr. Finn’s medical reports were also provided in support of this claim. His reports,
however, fail to provide an opinion pertaining to appellant’s disability or work restrictions. As
Dr. Finn failed to attribute any disability to appellant’s work injury, or explain how his
employment-related condition changed such that he was unable to work, his reports are
insufficient to meet appellant’s burden of proof.19
Medical notes from Dr. Brier were also provided in support of appellant’s recurrence
claim. In his February 16, 2015 report, Dr. Brier diagnosed cervical syndromes, not elsewhere
classified, which he opined may be related to appellant’s service in Iraq. He also assessed
chronic pain syndrome and shoulder disorders, but no work restrictions were provided. In a
March 23, 2016 letter, Dr. Brier opined that appellant was disabled and unable to work due to
this medical condition. He also opined that the documented nerve damage at the C5-6 level with
radiculopathy was directly related to the accident that occurred December 27, 2010. Dr. Brier
explained that appellant’s pain and problems were consistent with a severe whiplash injury and
had caused nerve damage related to disc disease and spondylosis which were preexisting, but
asymptomatic. Although he generally supported that appellant’s continued symptoms and
disability were a result of his employment injury, Dr. Brier failed to address why appellant’s
complaints and diagnosed conditions were not caused by his preexisting disc disease and
spondylosis.20 A well-rationalized opinion is particularly warranted when there is a history of
preexisting condition.21 Moreover, Dr. Brier did not provide adequate bridging evidence to show
a spontaneous worsening of the accepted conditions. Rather, he correlated in general terms that
appellant’s nonaccepted current conditions were caused by the work-related injury.22 In his
June 7, 2016 report, Dr. Brier diagnosed other specified dorsopathies, cervical region; headache
and chronic pain syndrome and nicotine dependence, unspecified, in remission. He indicated
that appellant had cervical myelopathy secondary to cervical spondylosis and may need surgery.
Dr. Brier opined that appellant was unable to work because of pain and disability and that
appellant’s conditions were secondary to the accident he had while training for work in Iraq.
However, he failed to explain how appellant’s employment-related condition changed such that

17

See supra note 6 at Chapter 2.1500.6.a(2).

18

See K.W., 59 ECAB 271 (2008).

19

Id.

20

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

21

Id.

22

J.H., Docket No. 14-775 (issued July 14, 2014).

7

he was unable to work as of June 18, 2011. Thus, Dr. Brier’s reports are insufficient to meet
appellant’s burden of proof.23
Dr. Kelleher’s notes were also submitted into the record. He noted the history of the
work injury and indicated that appellant had developed increased left-sided neck pain with
radiation to the left shoulder, pain in his biceps area and numbness on his left hand. However,
Dr. Kelleher did not provide an opinion that appellant was totally disabled, nor did he provide an
opinion that appellant had sustained a recurrence of disability. Although he noted that appellant
had developed increased pain, an increase in pain alone does not constitute objective evidence of
disability.24 As Dr. Kelleher failed to attribute any disability to appellant’s work injury or
explain how his employment-related condition changed such that he was unable to work, his
reports are insufficient to meet his burden of proof.25
The remaining medical evidence is also insufficient to establish appellant’s claim for
recurrence of disability. The diagnostic reports of record are insufficient to establish appellant’s
claim as the physicians interpreted diagnostic imaging studies and provided no opinion on
disability or the cause of appellant’s injury.26
On appeal counsel contends that the decision is contrary to fact and law. The Board finds
that because appellant was a temporary employee, he was not entitled to disability compensation
at the time his appointment ended, irrespective of whether he was performing modified duty.27
Appellant worked in his position through June 18, 2011 when the term appointment ended. The
Board has held that, when a claimant stops work for reasons unrelated to the accepted
employment injury, there is no disability within the meaning of FECA.28 A recurrence of
disability also does not include work stoppage caused by the termination of temporary
employment.29 In this case, both the employing establishment and appellant stated that he was a
temporary employee and that his term appointment terminated on June 18, 2011.30 The evidence
of record does not establish that he was off work due to a medical disability.
Appellant did not submit any medical reports from a physician who, on the basis of a
complete and accurate factual and medical history, concluded that he was totally disabled on or
23

See supra note 19.

24

See supra note 6 at Chapter 2.1500.6.a(2).

25

See supra note 19.

26

J.P., Docket No. 14-87 (issued March 14, 2014).

27

S.E., Docket No. 15-0888 (issued September 14, 2016), M.S., Docket No. 11-1184 (issued December 12, 2011).

28

Hubert A. Jones, 57 ECAB 467 (2006); John W. Normand, 39 ECAB 1378 (1988).

29
See D.M., Docket No. 11-194 (issued October 5, 2011). An employee generally will not be considered to have
experienced a compensable recurrence of disability as defined in 20 C.F.R. § 10.5(x) merely because his or her
employer has eliminated the employee’s light-duty position in a reduction-in-force or some other form of
downsizing. See 20 C.F.R. § 10.509.
30

E.H., Docket No. 11-1427 (issued May 16, 2012).

8

after June 18, 2011 due to his accepted December 27, 200 work injury. He has failed to establish
by the weight of the reliable, probative, and substantial evidence, a change in the nature and
extent of the injury-related condition resulting in his inability to perform his employment duties
on or after June 18, 2011. As appellant has not submitted sufficient medical evidence showing
that he sustained a recurrence of disability due to his accepted employment injury, the Board
finds that he has not met his burden of proof.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish a recurrence
of disability on or after June 18, 2011, causally related to his December 27, 2010 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the July 15, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

